Case 1:19-cv-09035 Document 1-2 Filed 09/27/19 Page 1 of 18




             EXHIBIT 2
                 Case 1:19-cv-09035 Document 1-2 Filed 09/27/19 Page 2 of 18



(12)   United States Patent                                                (10) Patent No.:       US 7,753,755 B2
       Clark, Jr. et al.                                                   (45)   Date of Patent:      Jul. 13, 2010

        WALL RACER TOY VEHICLES                                              5,194,032    A * 3/1993       Garfinkel            446/178
                                                                             D369,839     S    5/1996      Tibor et al.
        Inventors: Leonard R. Clark, Jr., 128 Weldy Ave.,
                                                                             5,536,199    A    7/1996      Urakami
                   Oreland, PA (US) 19075; H. Peter
                   Greene, Jr., 12 Wards Way, Boyertown,                     D403,023     S   12/1998      Araki
                   PA (US) 19512

        Notice:        Subject to any disclaimer, the term of this
                       patent is extended or adjusted under 35                                      (Continued)
                       U.S.C. 154(b) by 1366 days.                                 FOREIGN PATENT DOCUMENTS
(21)    Appl. No.: 11/177,428                                         CN                 200970474 Y        11/2007
(22)    Filed:         Jul. 11, 2005

(65)                      Prior Publication Data
                                                                                                    (Continued)
        US 2006/0144624 Al             Jul. 6, 2006
                                                                                           OTHER PUBLICATIONS
                  Related U.S. Application Data
                                                                      Lauda, "The New Formula One: A Turbo Age" (1984), pp. 39 and 42.
(60)    Provisional application No. 60/640,041, filed on Dec.
        30, 2004.                                                     Primary Examiner Ronald Laneau
                                                                      Assistant Examiner Tramar Harper
(51) Int. Cl.                                                         (74) Attorney, Agent, or Firm Michael de Angeli
     A 63H 30/00            (2006.01)
(52) U.S. Cl.                   446/454; 446/117; 446/178             (57)                         ABSTRACT
(58) Field of Classification Search                    None
     See application file for complete search history.
                                                                      A motorized toy vehicle or Wall Racer that is capable of
(56)                     References Cited                             operating on vertical and inverted horizontal surfaces such as
                   U.S. PATENT DOCUMENTS                              walls and ceilings, while being manufacturable at reasonable
                                                                      cost and operable on batteries having sufficient lifetime as to
       3,246,711   A   * 4/1966    Snoeyenbos            180/164      be enjoyable. One or more battery-powered fans draw air
       3,810,515   A   * 5/1974    Ingro                 180/54.2
       3,926,277   A   * 12/1975   Shino et al.          180/164      from around all or defined portions of the periphery of the
       D238,798    S      2/1976   Goldfarb                           interior volume of the Wall Racer through a carefully-shaped
       4,386,801   A      6/1983   Chapman                            duct, so that the air in the portion of the duct immediately
       D274,344    S      6/1984   Boudreaux                          adjacent the surface flows at high velocity and low pressure;
       4,459,776   A      7/1984   Jaworski                           the relatively greater pressure of the surrounding air urges the
       4,470,219   A      9/1984   Sugimoto                           vehicle against the surface, allowing it to adhere to vertical
       4,813,906   A      3/1989   Matsuyama et al.                   surfaces, such as walls, or operated inverted on horizontal
       4,971,591   A   * 11/1990   Raviv et al.           446/177     surfaces, such as ceilings.
       5,014,803   A      5/1991   Urakami
       D332,978    S      2/1993   Tsuchiya
       D332,979    S      2/1993   Tsuchiya                                              24 Claims, 8 Drawing Sheets


                                                                             --,,,--1___
                                                                             1
                                                                                       466
                                                                              ...__,e,____
                                                                              1
                                                            sob
                                                             /
                                                                                  I}         50c
                                                                                                   c___--,. 7)-
                                                                                                                          sob
                                                                                                             Y 1 La1,,,,,(sws.,..
                                                                                                                                  50a



                                                          ....,„,,,,,,,„,,,...„„„,„,...„„„—,„„,,„,,„,,„,„,,,,,,„„,,,,,
                                                                                               F
        Case 1:19-cv-09035 Document 1-2 Filed 09/27/19 Page 3 of 18


                                              US 7,753,755 B2
                                                   Page 2


            U.S. PATENT DOCUMENTS                               D572,773   S     7/2008   Horikoshi
                                                                D572,774   S     7/2008   Horikoshi
6,554,241   B1    4/2003   Leshem                               D577,083   S     9/2008   Nakayama
6,582,275   B1    6/2003   Lai                              2002/0160688   Al   10/2002   Rehkemper et al.
6,641,457   B1   11/2003   Lai
6,840,839   B2    1/2005   Rehkemper et al.                          FOREIGN PATENT DOCUMENTS
D524,880    S     7/2006   Yuen                         GB                 2269142          7/1993
D532,835    S    11/2006   Suimon
D534,967    S     1/2007   Clark et al.                 * cited by examiner
        Case 1:19-cv-09035 Document 1-2 Filed 09/27/19 Page 4 of 18


U.S. Patent            Jul. 13, 2010         Sheet 1 of 8         US 7,753,755 B2




                 FiG 2
                                                        \

                        \\\\\\   \\\\\\\\\                         \\\\x'\\\
    \    \\\\\
                                 \                      1     w
    PACZ          14                 15                  5'
    ROW                                                             FLOW
      Case 1:19-cv-09035 Document 1-2 Filed 09/27/19 Page 5 of 18


U.S. Patent               Jul. 13, 2010           Sheet 2 of 8                     US 7,753,755 B2




                                                             42.               Mg VUYN




                                                                                     TET ER
     FEET ER                                                                  42
                                                              38
                                                                    4 °
                                                             - 4G

                \\\\\\\      \\\\\\\\\        \\ \\   \\\\\\\\\\\\\\\\\\\\\          \\\\\
                                                                     W                  MR.
     AIR FLOW                            42
                          44                                                            FLOW
      Case 1:19-cv-09035 Document 1-2 Filed 09/27/19 Page 6 of 18


U.S. Patent       Jul. 13, 2010   Sheet 3 of 8         US 7,753,755 B2



           4.0




                 0'



                           00
                           Cr)




                                                           1
      Case 1:19-cv-09035 Document 1-2 Filed 09/27/19 Page 7 of 18


U.S. Patent       Jul. 13, 2010   Sheet 4 of 8         US 7,753,755 B2



          or
          Case 1:19-cv-09035 Document 1-2 Filed 09/27/19 Page 8 of 18


U.S. Patent                        Jul. 13, 2010                     Sheet 5 of 8                        US 7,753,755 B2




                                  /5G. 8
                          6'2            60




                                         66


                      /i6. 9                                                 6%
                                                                                                       60  64
                                            rT                    i ti                 ,l °       '16, i  —I
                      1
                                                                               rre1_7/
                                        ;18 I                 r'- 7 12            r          , 80 ,_ ____
                                                                   1--            I    r .
                                                                                         ..,,_ i r        —I
          --1 M I               IRCIVR I                      PI 1
                                                             L_J
                                                                                  %    IBMT.I I $.4 r.:7_.
              L__J                _            I                                   ‘   I_ _ __I   /_ _    5
                                                            _ _C—
              -
    \\\   \   \:\\\   \ \\\     N\ 4\    \\`‘ .\\ ?K e.\\ \ \ \          N\N\\\).1\\\\\\N\\\\\\\\\N\N\         \\
                                                                          66    60c
                                        60n        82
      Case 1:19-cv-09035 Document 1-2 Filed 09/27/19 Page 9 of 18


U.S. Patent       Jul. 13, 2010   Sheet 6 of 8         US 7,753,755 B2




                 /96. fo
                                  92
      Case 1:19-cv-09035 Document 1-2 Filed 09/27/19 Page 10 of 18


U.S. Patent       Jul. 13, 2010                                           Sheet 7 of 8   US 7,753,755 B2




                                                  /
                                                  /
                                                  /
                                                  /



                          —.0 o.............      Gut
                              0        -...-0..




                                       o
                                       t.h."


                   .4111---   CI       -0.
                                                     \\\\,\\\\\\\




                                  U
                         c)                                              LL
                         0
                                                  -\\\ -\\ -\\\\\\\\\\




                         in
                                                                              1
                                                  \\I\\\




         -— ro - — :--1-
                                                  /
                                                  /
                                                  /
                                                  /
                                                  /
                                                  /
                                                  \\\\\\\\\




                                                  /
                                                  /
                                                  /
                                                  /
                                _D                /
                                 0
                                  in
                                                  /
     Case 1:19-cv-09035 Document 1-2 Filed 09/27/19 Page 11 of 18


U.S. Patent         Jul. 13, 2010     Sheet 8 of 8         US 7,753,755 B2




                                          AiG. /4A
                                    122                           110

                                                                   114
                              120



                .476: /5             A --j
                               114 --- , D k-
                                                     112

                                                            116



                fia. 16


              \20
              116
             Case 1:19-cv-09035 Document 1-2 Filed 09/27/19 Page 12 of 18


                                                     US 7,753,755 B2
                              1                                                                     2
            WALL RACER TOY VEHICLES                                 stream and the relatively greater pressure of the surrounding
                                                                    air urges the vehicle against the surface, allowing it to adhere
             CROSS-REFERENCE TO RELATED                             to vertical surfaces, such as walls, or be operated inverted on
                         APPLICATION                                horizontal surfaces, such as ceilings. The differential pressure
                                                                  5 thus urging the vehicle against the surface is referred to here-
   This application claims priority from U.S. provisional           inafter, as in the automotive industry, as "downforce".
application 60/640,041, filed Dec. 30, 2004.                        Because the air stream must be freely flowing to attain high
                                                                    velocity, seals such as required for wall-climbing vehicles
                 FIELD OF THE INVENTION                             employing a vacuum (and which make it very difficult to
                                                                 10 provide workable vehicles, as above) are unnecessary.
   This invention relates to radio-controlled motorized toy         Indeed, entry of the air into the duct formed between the
vehicles capable of operation on surfaces of all orientations,      undersurface of the chassis and the juxtaposed surface is
e.g., walls and ceilings as well as floors.                         essential, and is controlled carefully to ensure stable, and
                                                                    insofar as possible non-turbulent flow.
           BACKGROUND OF THE INVENTION                           15    It would be of self-evident amusement interest, or "toy
                                                                    value", to provide a radio-controlled vehicle capable of mak-
   Radio-controlled motorized toy vehicles, that is, vehicles       ing the transition between operation on a floor to climbing a
driven by motors and steered responsive to commands trans-          wall, and the Wall Racer in certain embodiments can do so. In
mitted remotely, are of course well-known. Toy vehicles that        order that the vehicle can make the transition, the fan(s)
are very sophisticated in terms of their suspension and steer- 20 driving the air stream are actuated only when the vehicle
ing systems are available and are very popular. A toy vehicle       begins to climb the wall.
that operated other than on essentially horizontal surfaces,           Other inventive aspects of the Wall Racer will appear as the
e.g., which could operate on a vertical wall, or inverted on a      discussion below proceeds.
ceiling, and which could be made and sold at a competitive
price, would be very desirable.                                  25         BRIEF DESCRIPTION OF THE DRAWINGS
   U.S. Pat. No. 5,014,803 to Urakami shows a device for
"suction-adhering" to a wall and moving along the wall, e.g.           The invention will be better understood if reference is
for cleaning the interiors of tanks and the like. The Urakami       made to the accompanying drawings, in which:
device relies on a relative vacuum; that is, air is drawn by a         FIG. 1 and FIG. 2 show respectively a perspective view and
vacuum pump out from a sealed volume formed between the 30 an elevation in partial cross-section of a first embodiment of
interior of the device and the wall, so that air pressure on the    the Wall Racer;
outer surface of the device forces it against the wall. This           FIG. 3 and FIG. 4 show respectively a perspective view and
necessitates that an essentially air-tight seal be formed around    an elevation in partial cross-section of a second embodiment
the periphery of the device. Forming an air-tight seal between      of the Wall Racer;
a moving device and a fixed surface is not a simple problem, 35        FIGS. 5, 6, and 7 show views of a gear train employed in the
and the Urakami patent is directed primarily to such seals.         embodiment of FIGS. 3 and 4;
The obvious problems to be overcome are friction between               FIG. 8 and FIG. 9 show respectively a perspective view and
the sealing member and the wall, which impedes motion of            an elevation in partial cross-section of a third embodiment of
the device and causes wear of the sealing members, loss of          the Wall Racer;
vacuum at irregularities in the surface, and the large amount 40       FIG. 10 and FIG. 11 show respectively a perspective view
of power required to form an effective vacuum. This approach        and an elevation in partial cross-section of a fourth embodi-
is not satisfactory for a toy vehicle that must be durable when     ment of the Wall Racer;
operated by children and be able to be operated for a suffi-           FIG. 12 shows a detailed diagram of one successful shape
ciently long time with a limited amount of battery capacity to      for the duct employed to form the high-velocity air stream,
not frustrate the user.                                          45 e.g., as employed in the second embodiment of FIGS. 3 and 4;
                                                                       FIG. 13 shows a cross-sectional view of a switch employed
              SUMMARY OF THE INVENTION                              to actuate the fans when the Wall Racer transitions from floor
                                                                    to wall operation, and which prevents its operation inverted
   The present invention provides a motorized toy vehicle that      on a ceiling, for safety reasons, while FIG. 13A shows a
is capable of operating on vertical and inverted horizontal so typical circuit in which it may be used; and
surfaces such as walls and ceilings, while being manufactur-           FIGS. 14, 15, and 16 show respectively a perspective view,
able at reasonable cost and operable on batteries having suf-       an elevation in partial cross-section, and an enlarged cross-
ficient lifetime as to be enjoyable. The vehicle of the inven-      section of a caster used in several of the embodiments of the
tion, referred to hereinafter as the Wall Racer, employs a          Wall Racer, while FIG. 14A shows a partial view correspond-
freely-flowing stream of air between the surface-abutting 55 ing to FIG. 14, illustrating a optional variation.
periphery of the interior volume of the vehicle to create a
pressure differential with respect to the surrounding air, so                   DESCRIPTION OF THE PREFERRED
that the pressure of the surrounding air urges the Wall Racer                               EMBODIMENTS
against the surface.
   More specifically, one or more battery-powered fans draw 60         It will be apparent that one type of Wall Racer toy vehicle
air from around all or defined portions of the periphery of the     that would be desirably offered is one resembling an automo-
chassis of the Wall Racer through a carefully-shaped duct           bile, for example a race car, while other sorts of vehicles, such
formed between the undersurface of the chassis and a juxta-         as trucks or military vehicles, e.g., armored tanks, might also
posed surface, so that the air in the portion of the duct imme-     be of interest. The first, second and fourth embodiments of the
diately adjacent the surface flows at high velocity. According 65 Wall Racer discussed herein are of generally elongated shape,
to Bernouilli's Principle, this high-velocity air stream is of      so as to be fitted with model automobile bodies not otherwise
low pressure; the differential between this low-pressure air        contributing to the operation of the Wall Racer, while the third
              Case 1:19-cv-09035 Document 1-2 Filed 09/27/19 Page 13 of 18


                                                      US 7,753,755 B2
                               3                                                                         4
embodiment is circular and might be made to resemble a                   the wall W, that is, by reducing the ground clearance of the
"flying saucer" type of space vehicle. All of these embodi-              Wall Racer. However, if the cross-sectional area is reduced
ments operate similarly, with differences as occasioned by the           too much, turbulence will impede flow and reduce the desired
differing body shapes.                                                   effect; reducing the ground clearance would also increase the
   For example, FIGS. 1 and 2 show respectively a perspec-          5    Wall Racer's sensitivity to surface irregularities and the like.
tive and an elevation in partial cross-section of a first embodi-        No detailed theoretical calculations have as yet been carried
ment of the Wall Racer, which as noted is generally elongated            out which would allow optimization of the effect sought. For
and could readily be fitted with a model race car or other               example, by optimizing the duct design the current draw of
vehicle body (not shown). As mentioned above, in order that              the motor powering the fan inducing the flow could perhaps
downforce urging the Wall Racer against an abutting surface         10   be reduced, increasing operating time per battery charge.
W (hereinafter simply "the wall") can be developed, a high               Detailed specifications of the duct and other components
velocity stream of air is induced to flow in an underbody                employed in a successfully-tested embodiment of the Wall
venturi duct formed between the undersurface of the chassis              Racer are provided below.
of the Wall Racer and the wall W. According to Bernouilli's                 Returning to discussion of the first embodiment of FIGS. 1
Principle, as above, such a high velocity stream of air will be     15   and 2, as illustrated the chassis 12 is supported by two
of reduced pressure with respect to the ambient air. The dif-            opposed drive wheels 16 and 18, spaced transversely from
ferential between this reduced pressure and the surrounding              one another on either side of the chassis near the midpoint
atmospheric pressure generates a resultant force D, termed               thereof, and by opposed casters 20 (that is, devices compris-
"downforce" where, as here, its direction is such as to urge the         ing freely-rotating wheels mounted for pivoting about an axis
vehicle "downwardly" toward the wall W. The amount of               20   perpendicular to their axis of rotation) at either end of the
downforce D developed is proportional to the area over which             chassis 12. As indicated schematically by belt drives 22, the
the low pressure is created, and to the differential in pressure         opposed drive wheels 16 and 18 are separately powered by
per unit area, so this area and the differential pressure must be        motors 24 that are supplied with current by a battery pack 28
adequate for the purpose.                                                in response to control signals provided by radio-controlled
   Thus, as illustrated in FIGS. 1 and 2, a fan 10 is mounted in    25   receiver 26. The overall construction and operation of these
a fan duct extending through the chassis 12, and is driven by            components is conventional except as noted and will not be
a battery-powered motor 11 so as to draw a high-velocity                 discussed in detail herein. Thus, if both motors are controlled
stream of air in from around at least a portion of the periphery         to drive wheels 16 and 18 in the same direction, the Wall
of chassis 12. The stream of air flows through an underbody              Racer moves in that direction, while turning is accomplished
venturi duct 15 formed between the underside of chassis 12          30   by driving the wheels 16 and 18 in differing directions or at
and the juxtaposed surface of wall W, and is exhausted on the            differing rates. Casters 20 are unpowered, mounted on the
"upper" side of chassis 12, that is, on the side away from the           longitudinal centerline of chassis 12, and simply serve to
abutting wall W. Downforce D is created as noted due to the              maintain the correct spacing between undersurface 12c of
differential in pressure between the low pressure of the high-           chassis 12 and wall W; preferred locations and design of
velocity air stream in the underbody venturi duct and the           35   casters 20 are discussed below.
ambient air; as noted, the total amount of downforce is pro-                The "differential" drive scheme shown is preferred over,
portional to the area over which the low pressure is developed,          for example, a conventional four-wheel chassis, with one pair
and to the differential in pressure at each point.                       of wheels powered and one pair steering, for the following
   To maximize the area of low pressure by avoiding air being            reasons. In order that a vehicle can climb a vertical wall,
drawn in along the edges 12a of the chassis 12, that is, to         40   sufficient downforce must be exerted, urging the vehicle
ensure that the air stream is principally drawn in at the ends           toward the wall, not only to support the vehicle against the
12b of the chassis 12, flexible skirts 14 extend from the                force of gravity but also to provide sufficient traction to propel
chassis 12 toward wall W and form a partial seal therebe-                the vehicle vertically against gravity. (By comparison, pro-
tween, limiting "short-cutting" of air from the sides of the             viding a vehicle that operates inverted on a ceiling is simpli-
chassis juxtaposed to the fan duct. The skirts thus define one      45   fled, since it need only support itself and need not also climb
or more, in this case two, sections of the periphery of the              vertically.) Ensuring good traction thus becomes paramount.
underbody of the chassis at which air is drawn into an entry             So as to maximize the traction provided by the downforce
portion of the underbody venturi duct, which directs airflow             available, the drive wheels are located centrally, at the center
into the fan duct. Accordingly, air is drawn in primarily at the         of the pressure exerted by the downforce, so that essentially
ends 12b, which are provided with a broad radius to ensure          so   all of the downforce is transmitted directly to the drive
smooth and insofar as possible non-turbulent airflow; for                wheels, maximizing traction.
similar reasons, the undersurface 12c of the chassis 12 is                  The casters 20 are preferably mounted so that both do not
smooth. Thus the high-velocity air stream extends for a sub-             simultaneously touch a flat surface, so that a three-point sup-
stantial portion of the overall length of the chassis, ensuring          port is always available, with the drive wheels 16 and 18
that adequate downforce is developed.                               55   forming two of the three contact points. The motion thus
   By comparison, in the generally circular third embodiment             provided, whereby the vehicle can rock slightly back and
of the Wall Racer shown in FIGS. 8 and 9 (discussed further              forth about the axis of the drive wheels 16 and 18, as one or the
below) a substantial distance exists between all points on the           other of casters 20 touches the wall W, is referred to as
outer periphery of the undersurface of its chassis and the               "teeter" herein. Thus the downforce is balanced over the
centrally-located exhaust duct, so that the airflow in this         60   central drive axle, which maximizes traction, while allowing
embodiment is radially inwardly from all directions, the                 the vehicle to be steered by differential driving of the opposed
downforce is developed uniformly around the chassis, and no              drive wheels 16 and 18.
skirts need to be fitted.                                                   By comparison, if a four-wheel drive arrangement were
   As noted, the differential in pressure and thus the down-             employed, i.e., with four driven wheels at the corners of a
force developed is a function of the air velocity, which up to      65   rectangular chassis, the total traction provided for a given
a point can be increased by reducing the cross-sectional area            amount of downforce would be equal to that obtained with the
of the duct formed between the underside of the chassis and              Wall Racer as shown, but the four-wheel arrangement would
              Case 1:19-cv-09035 Document 1-2 Filed 09/27/19 Page 14 of 18


                                                       US 7,753,755 B2
                                5                                                                        6
be much more sensitive to any irregularities in the surface.              pendently of one another. The output gears of train 154 and
Further, such a vehicle, involving steering of at least two               156 drive gears 160, 162 respectively, which are fixed with
wheels and drive to all four, would be much more compli-                  respect to sleeve axles 164, 166 respectively, riding on a fixed
cated, heavy, and expensive. Finally, such an arrangement                 axle 168, and thence to gears 170, 172 respectively. Gears
would involve resistance to turning due to "tire scrub", that is,    5    170, 172 are fixed to corresponding drive wheels 174, 176,
frictional resistance caused by the different effective turning           and also drive further gear trains 178, 180, which drive central
radii of the "contact patch" across the tread of each tire. To            drive gears 182, 184, which are fixed to central drive wheels
limit tire scrub in the Wall Racer drive arrangement shown,               186, 188. Central drive gears 182, 184 also drive further gear
relatively narrow tires are fitted to drive wheels 16 and 18. To          trains 190, 192; these in turn drive gears 194, 196, to which
improve appearance, and to allow operation on thick carpets          10   are fixed wheels 198, 200. Implementation of this drive
and the like, wider supplemental tires of slightly lesser diam-           arrangement is within the skill of the art; while the gear trains
eter and formed of a lightweight foam or the like (not shown)             and axles are shown as mounted on a metallic frame 202, in
can be assembled to the outer surfaces of drive wheels 16 and             production this chassis will typically comprise molded com-
18.                                                                       ponents.
   FIGS. 3 and 4 show a second embodiment of the Wall                15      As mentioned, FIG. 12 shows a detailed view of the under-
Racer; this embodiment appears likely to correspond to the                body venturi duct 50 formed between the undersurface of
earliest production version of the Wall Racer. FIG. 12 pro-               chassis 40 and a juxtaposed surface, such as a wall W. This
vides detailed dimensional information concerning this                    embodiment of the underbody was employed in one success-
embodiment, and preproduction specifications are provided                 fully-tested version of the second embodiment of the Wall
below as well.                                                       20   Racer of the invention, as shown in FIGS. 3 and 4. FIG. 12
   As shown by FIG. 3, in this embodiment two exhaust fans                further provides reference to dimensional details of the chas-
38 are provided, spaced laterally from another on the trans-              sis 40. In this version, the overall chassis length H is 11.828",
verse centerline of the chassis 40, and each fan being driven             with six wheels of 2.524" diameter; the wheelbase F of the
by a motor 39 with the fan mounted directly on the motor                  outer pairs of wheels is 9.50", so that the wheels are proud of
shaft. Six drive wheels 42 are provided, three on either side of     25   the chassis, i.e., extend slightly beyond the end of the chassis
the chassis 40, with the three wheels 42 on either side of the            40, in order to engage a vertical surface and thus enable the
chassis being geared (or belt-driven) to one another so as to be          Wall Racer to climb a wall from the floor. The center axle is
driven in common by two separately radio-controlled motors.               0.050" closer to the wall W than the end pairs of wheels, so
The radio control receiver and battery are not shown, as being            that the desired "teeter" is provided.
generally within the skill of the art. FIGS. 5, 6, and 7 (dis-       30      The underbody venturi duct 50 is longitudinally symmetric
cussed below) show a preferred gear train and motor arrange-              about a centerline J, with one end only shown in detail by FIG.
ment. Thus, as in the FIG. 1 embodiment, steering is accom-               12. As shown in detail by FIG. 12, each "half' of the under-
plished by differentially driving the wheels on either side of            body duct 50 formed between the undersurface of the chassis
the chassis 40. As shown, skirts 44 are again provided, so as             40 and the wall W comprises an entry portion 50a, a transition
to ensure that the airflow is primarily from the ends of the         35   portion 50b, and an exit portion 50c, which makes a smooth
chassis to the fan exhaust duct 46, in turn to ensure that an             transition into a fan duct 46, also of venturi shape, in which
adequate area of high-velocity, low-pressure air flow is pro-             the fan(s) are located. Air enters each half of the underbody
vided to generate adequate downforce. As illustrated by FIG.              venturi duct at an inlet opening at the periphery of the chassis
4, the center pair of wheels are slightly lower in the chassis            40, defined by the entry portion 50a of underbody venturi
than the end pairs, so as to provide "teeter" and ensure that the    40   duct 50. Entry portion 50a is defined by a radius R formed on
center pair of drive wheels are always in good contact with the           the end of the chassis; in the version shown, this radius is
wall W.                                                                   1.164". The axles of the front and rear pairs of wheels lie on
   The pairs of wheels 42 at each end of the chassis are                  the center of this radius, and are slightly larger in radius, so
slightly proud of (i.e., extend slightly beyond) the respective           that each tire's rolling surface is somewhat proud of the
ends of the chassis, so that as the vehicle approaches a wall        45   chassis end, as noted. Entry portion 50a is faired into and
while operating on a floor, the wheels contact the wall first.            connects smoothly with an extended flat transition portion
Thus providing the six-wheel arrangement of this embodi-                  50b formed by a flat surface on the underside of the chassis;
ment allows the Wall Racer to make the transition from floor              since the duct 50 formed between the underside of chassis 40
to wall in either direction. So that downforce urging the Wall            and the wall is of minimum cross-sectional area in this region,
Racer toward the floor does not prevent the Wall Racer from          so   the maximum air flow velocity, and accordingly the maxi-
initially climbing the wall, the fans 38 are only energized               mum downforce per unit area, are developed here.
when the chassis 40 reaches a predetermined inclination with                 The goal in designing the underbody venturi duct 50 is to
respect to the horizontal. FIG. 13 shows a preferred switch,              maximize the extent of the region of minimum cross-sec-
and FIG. 13A a circuit, for controlling the fans accordingly.             tional area, while optimizing its cross-sectional dimension, so
   As indicated above, FIGS. 5, 6, and 7 show a preferred            55   as to provide smooth, preferably non-turbulent flow into and
arrangement of the two drive motors and corresponding gear                out of this region, all in order to maximize flow velocity. To
trains for differentially driving the six wheels of the Wall              ensure smooth flow, the section of the undersurface of chassis
Racer in its FIGS. 3 and 4 embodiment. FIG. 5 shows a plan                40 defining the upper bound of entry portion 50a is radiused,
view, and FIGS. 6 and 7 cross-sectional views along lines 6-6             and the corresponding section defining the upper bound of
and 7-7 respectively. Thus, assuming the Wall Racer is trav-         60   exit portion 50c describes a portion of an ellipse. In the
eling toward the right in FIG. 5, so that the upper side of the           successfully-tested version depicted, this elliptical contour
drawing is the "left", and the lower the "right", there are               was drawn using a 2"x4" ellipse as found on a draftsman's
provided left-side and right-side drive motors 150 and 152                "30-degree" template; that is, dimensions D and C are 1" and
respectively. Motors 150 and 152 each drive reduction gear                2", respectively. As illustrated, then, the extent E of flat por-
trains, 154 and 156 respectively; the gears of each are idlers,      65   tion 50b is 2.25" long, forming a "tunnel flat". With the
that is, spin freely on shafts 158, so that gears from both trains        vehicle balanced on the center pair of wheels, so that the flat
can be supported on the same shafts 158 while turning inde-               portion 50b is parallel to the wall, the ground clearance G
              Case 1:19-cv-09035 Document 1-2 Filed 09/27/19 Page 15 of 18


                                                        US 7,753,755 B2
                                7                                                                          8
therebetween is 0.098". Flat portion 50b makes a smooth                    in favor of separate motors for each wheel, but this alternative
transition to exit portion 50c, which as noted is 2.00" long and           is considered undesirable as it would involve a weight pen-
elliptical in longitudinal cross-section. Exit portion 50c in              alty.
turn makes a smooth transition to a central venturi section 46a               FIGS. 8 and 9 show as mentioned a third version of the Wall
of fan duct 46, in which the fan(s) are located. In the two-fan       5    Racer, in this case with a circular chassis 60 to provide a
embodiment of FIGS. 3 and 4 and detailed in FIG. 12, the                   "flying saucer" appearance. In this version, two drive wheels
longitudinal dimension B of the narrowest portion of this                  62 and 64 are provided on diametrically opposed points on the
venturi section 46a is 1.00"; section 46a extends across the               chassis 60, with casters 66 on opposite sides, along a line
chassis 50 so as to form a transverse "mail slot". As it extends           perpendicular to the axis of the drive wheels 62 and 64. The
away from the wall, the mail slot section 46a then broadens           10   casters may be raised slightly from a plane including both
out gradually in the longitudinal direction and is divided                 drive wheels and the casters, to provide "teeter" as above. (It
along the longitudinal centerline to form two circular-section             will be apparent that this version of the Wall Racer cannot
ducts 46b in which the fans 38 are located; their diameter,                negotiate the transition between floor and wall.) Downforce is
dimension A, is 1.625".                                                    provided by a centrally-located fan 68 disposed in a venturi
   The following are the principal specifications of a success-       15   duct 70 and driven by a motor 72. Drive wheels 62 and 64 are
fully-tested version of the Wall Racer, as shown in FIGS. 3                individually driven by motors 74 and 76 responsive to control
and 4 and dimensioned as in FIG. 12:                                       signals from a radio-control receiver 78 and powered by
   Wheelbase (dimension F) 9.5" (front to rear axle)                       battery 80.
   Track width 5.8" (centerline to centerline, at contact                     In this version, as mentioned above, the exhaust duct 70 is
points)                                                               20   equidistant from all points on the periphery of chassis 60, so
   Underbody duct width 4.9" (between skirts)                              that the inward air flow path is of equal length at all points
   Chassis weight 584 g.                                                   around the chassis 60. Hence there is no need for skirts, and
   Body weight 29 g.                                                       the air flow is radially inward all around the periphery. Again,
   Total weight 613 g.                                                     a radius is provided around the periphery of the lower edge of
   Weight distribution (without body, center axle unsup-              25   chassis 60, as illustrated at 60b, so that the inlet opening of the
ported):                                                                   underbody venturi duct extends cicumferentially around the
   Front axle 260 g (44.5%)                                                chassis, and a large-radius or elliptical transition portion 60c
   Rear axle 324 g (55.5%)                                                 is provided where the underbody duct 82 meets the exhaust
   Ground clearance (dimension G) 0.098"                                   duct 70, to ensure smooth and substantially non-turbulent
   Motor voltage 6 v. nominal (five 1.2 v. 1000 mah NiMH              30   airflow. The transistion portion of the underbody duct 82
cells)                                                                     formed between the underside 60a of chassis 60 and the wall
   Downforce fans current draw 4 amperes total                             is preferably of shallow conical shape in section, as illus-
   Ducted fans (two) 1.625" diameter, 3 blades                             trated, so that the cross-sectional area of the duct 82 stays
   Total net downforce 1280 g.                                             constant as its radius from the center of exhaust duct 70
   Teeter (center axle offset) 0.050"                                 35   varies; in this way the velocity of the inward-flowing air
   Fan RPM 30,000                                                          stream and the differential pressure exerted thereby are both
   The chassis itself can be molded of a lightweight foam                  substantially constant, so that the downforce is exerted evenly
material, having its undersurface shaped to define the venturi             at substantially all points on the chassis 60, that is, outside of
duct 50 in cooperation with the surface of the wall W. It is               duct 70.
convenient to mount the components, such as bearings for the          40      FIGS. 10 and 11 show a further version of the Wall Racer,
axles carrying the wheels, drive motors and gear or belt drive             again having an elongated chassis 90 suitable for mounting of
components, radio control receiver, batteries, and motor and               a model race car body or the like. In this embodiment, a single
fan assemblies, in recesses molded into the foam of the chas-              fan 92 is located centrally on the chassis, is driven by a motor
sis. In particular, the fan assemblies may alternatively com-              94, and is disposed within an exhaust duct 96 communicating
prise hard plastic molded ducts within which the fan and drive        45   with an underbody venturi duct 98 formed between the under-
motor are retained; the exit portion of the underbody venturi              side of chassis 90 and the wall W. The underbody duct 98 is
duct is then shaped to mate smoothly therewith.                            designed generally as discussed above with respect to FIG.
   In a sucessfully-tested prototype, the skirts 44 (FIG. 3)               12.
were formed of "Tyvek" envelope material sized and located                    In this embodiment, a single drive wheel 100 driven by a
so as to curve outwardly at a nominal 45 degrees when in              so   motor powered by a battery and responsive to control signals
contact with the wall; a stiffening strip of plastic glued to the          provided by a radio control receiver (none of the unnumbered
lower edge of the Tyvek skirts, but spaced slightly therefrom,             components being shown) is located on the vehicle's longi-
may be desirable to prevent local buckling.                                tudinal centerline, near the center of effort of the downforce,
   Given the above detailed disclosure of the invention, those             but disposed toward one end of the chassis so as not to inter-
of skill in the art would have no difficulty in its practice. In      55   fere with the exhaust duct 96. Two casters 102 and 104 are
particular, it will be appreciated that batteries (exemplary               mounted at the opposite end of the chassis 90. Caster 102 is
specifications being provided above) must be provided to                   free to pivot about an axis perpendicular to wall W, while
power the fans and the drive wheels, that the drive wheels,                caster 104 is also pivoted about a similarly perpendicular axis,
three on each side in the embodiment of FIGS. 3 and 4, must                but only between angular limits (see FIG. 14A, below).
be linked to one another and to the respective drive motor by         60      Thus, chassis 90 rests on a tripod comprising drive wheel
gears, as illustrated in FIGS. 5, 6, and 7, or by belts or other           100 and casters 102 and 104. If drive whee1100 is driven so as
means, and that the motors must be individually controllable               to propel the vehicle toward the direction of the end of the
by signals provided by an operator by way of a radio trans-                chassis on which drive wheel 100 is disposed, that is, right-
mitter and receiver pair. These aspects of the implementation              wardly in FIG. 11, the casters trail behind, and the vehicle
of the invention are within the skill of the art. It is also within   65   travels in a straight line; if drive wheel 100 is driven in the
the scope of the invention to drive each of the six wheels                 opposite direction (counterclockwise in FIG. 11), the caster
individually, that is, to eliminate the gear or belt arrangement           104 provided with angular stops rotates about the axis per-
              Case 1:19-cv-09035 Document 1-2 Filed 09/27/19 Page 16 of 18


                                                         US 7,753,755 B2
                                 9                                                                       10
pendicular to wall W until its pivoting is stopped at one or the          130 making the connection between contacts 134, relay 140 is
other of its angular limits, so the vehicle turns in one direction        closed, as shown; when the Wall Racer leaves the horizontal
until the direction of travel is reversed. Hence directional              sufficiently that ball 130 falls out of lower section 132a, into
control of the Wall Racer in this embodiment is substantially             upper section 132b, relay 140 opens, closing the motor circuit
constrained; being greatly simplified, this embodiment might           5 and energizing motor 39, so as to drive fan 38. In this embodi-
be best suited to a low-cost version of the invention.                    ment, if the Wall Racer is placed inverted against a ceiling,
    As mentioned, FIGS. 14-16 show respectively a perspec-                ball 130 falls into upper portion 132c, similarly connecting
tive view, a cross-section, and an enlarged partial cross-sec-            contacts 134, and preventing operation of fan motor 39.
tion of a caster 102 used in several of the embodiments of the               While several preferred embodiments of the invention have
Wall Racer, while FIG. 14A shows a partial view correspond-             o been disclosed herein in detail, the invention is not to be
ing to FIG. 14, illustrating a optional variation. In these views,        limited by the disclosed embodiments, which are exemplary
the caster 102 is shown inverted, that is, with its face which            only.
would be juxtaposed to wall W oriented "up" in the drawings.
                                                                             What is claimed is:
A roller 110, which contacts wall W, is carried by an axle 112
                                                                             1. A battery powered, remotely-controlled toy vehicle con-
that is mounted for rotation in a rotating plate 114; plate 114         5
                                                                          figured for operation on a substantially flat horizontal, verti-
rotates about an axis A perpendicular to but offset from that
                                                                          cal, and ceiling-like surface, comprising:
defined by axle 112. In the embodiment shown, rotating plate
                                                                             a chassis having an undersurface and having flexible skirts
114 in turn rides on a number of balls 116, which bear against
                                                                                extending along long sides of the chassis to provide a
a closure ring 118; closure ring 118 is secured to a frame 120,
                                                                                partial seal between the undersurface of the chassis and
which can be mounted to the chassis. Thus, roller 110 engages          20
                                                                                the surface;
the wall, and rotates about axle 112 as the vehicle is maneu-
                                                                             at least one wheel mounted on and cooperating with said
vered; the assembly of roller 110, axle 122 and plate 114 can
                                                                                chassis so as to support said chassis with respect to the
rotate with respect to frame 120 and thus with respect to the
                                                                                substantially flat surface against which said at least one
vehicle chassis, as the latter is steered. The axle 112 is offset
                                                                                wheel bears, such that the undersurface of said chassis is
with respect to the axis A about which plate 114 rotates, so           25
                                                                                maintained at a predetermined distance from said sur-
that as the vehicle is steered, plate 114 rotates and roller 110
                                                                                face,
trails the axis A of rotation of plate 114.
    If it is desired to restrict the rotation of plate 114, e.g., as         a receiver responsive to a control signal from a remote
discussed above with respect to the version of the Wall Racer                   transmitter,
shown in FIGS. 7 and 8, so as to provide some turning, albeit          30
                                                                             a battery,
not precisely controlled, this can be accomplished as shown,                 a first drive motor being supplied with current from said
for example, in FIG. 14A. As illustrated, a pin 122 extends                     battery responsive to signals provided from said
through and is retained in the upper flange of frame 120 and                    receiver,
fits within an angular recess 114a formed in the upper surface               at least one of said at least one wheel being controllably
of rotating plate 114, limiting the degree of rotation about axis      35       driven by said first drive motor,
A that is permitted to plate 114.                                            a second fan drive motor, also being supplied with current
    Finally, as mentioned, in the embodiments of the Wall                       from a battery, and
Racer in which it is capable of operation on a floor and                     a fan driven by said second motor, said fan being mounted
climbing onto a wall (that is, the embodiment of FIGS. 3-7),                    in a fan duct extending through said chassis and arranged
it is desired to provide a switch that actuates the exhaust fan(s)     40       generally orthogonally with respect to said surface, so as
only when the Wall Racer reaches a desired angle, typically                     to draw a stream of air from between said undersurface
between 30 and 60 degrees with respect to the horizontal, so                    of said chassis and said surface,
that downforce does not prevent the vehicle from beginning to                wherein said undersurface of said chassis is shaped so that
climb the wall as the wheels engage the wall's surface. FIG.                    when said vehicle is placed on a surface with said at least
13 shows a switch 128 for so doing, and which also de-                 45       one wheel in contact with said surface, said undersurface
energizes the fan if the Wall Racer is placed upside-down,                      and said surface together define an underbody venturi
against a ceiling; this may be preferred for safety reasons, so                 duct, said underbody venturi duct extending from an
that the Wall Racer cannot fall on anyone. FIG. 13A shows a                     entry portion at the periphery of said undersurface to
typical circuit in which switch 128 may be used.                                said fan duct, whereby differential pressure between
    Switch 128 comprises a conductive metal ball 130 dis-              50       said stream of air flowing in said underbody venturi duct
posed within a hollow switch body 132. Body 132 is sym-                         and the ambient air induces downforce urging said chas-
metrical about a vertical axis, and defines a generally frusto-                 sis toward said flat surface; and
conical lower portion 132a, in which ball 130 rests when the                 wherein the underbody venturi duct defined by said under-
vehicle is on the floor, as shown in full, a disc-shaped central                surface and said flat surface comprises (1) the entry
portion 132b, into which the ball falls, as indicated in dotted        55       portion extending between an inlet opening at the
lines, when the vehicle begins to be oriented vertically, as                    periphery of said underbody and a exit opening, (2) an
when it begins to climb a wall, and a generally frusto -conical                 extended transition portion, of substantially uniform
upper portion 132c, in which ball 130 falls if the Wall Racer                   cross-sectional area, joining the exit opening of said
is placed inverted against a ceiling. Conductive contacts 134                   entry portion to (3) an exit portion, said exit portion
are disposed on the inner surfaces of lower portion 132a and           60       being connected to said fan duct, whereby said fan draws
upper portion 132c, so that when ball 130 is disposed in either                 said stream of air flowing freely through said underbody
the upper or the lower portions, it connects the contacts 134.                  venturi duct, from said inlet opening of said entry por-
    As shown in FIG. 13A, contacts 134 (two of which are                        tion to and out of said fan duct.
connected in common) are wired in series with a normally-                    2. The toy vehicle of claim 1, wherein the entry portion of
open relay 140 and battery 28, which controls a circuit includ-        65 said underbody venturi duct defined by said undersurface and
ing battery 28 and fan motor 39. Thus, with switch 128 closed,            said flat surface includes a relatively large inlet opening at the
that is, with the Wall Racer essentially horizontal, and ball             periphery of said underbody and a relatively small exit open-
              Case 1:19-cv-09035 Document 1-2 Filed 09/27/19 Page 17 of 18


                                                       US 7,753,755 B2
                               11                                                                         12
ing, said inlet opening and exit opening being connected by                pairs of wheels can engage a surface perpendicular to a sur-
surfaces shaped such that the cross-sectional area of said                 face in contact with one of the end pairs of wheels and the
entry portion varies smoothly.                                             central pair of wheels.
   3. The toy vehicle of claim 2, wherein the entry portion of                14. The toy vehicle of claim 13, wherein the ends of said
said underbody venturi duct is defined by an at least mini-          5     chassis between the respective end pairs of wheels are shaped
mally radiused section of said undersurface of said chassis,               to define a radius slightly less than the radius of said wheels,
extending from said inlet opening to said exit opening.                    and are substantially coaxial therewith, said radiused ends of
   4. The toy vehicle of claim 2, wherein the exit portion of              said chassis forming the entry portions of said underbody
said underbody venturi duct is elliptical in cross-section, so as          venturi duct.
to smoothly join said transition portion to said fan duct.           10       15. The toy vehicle of claim 13, further comprising a
                                                                           switch operated as said vehicle climbs from a horizontal to a
   5. The toy vehicle of claim 2, wherein the fan duct com-
                                                                           vertical position, so as to then activate said fan.
prises an entry section of reduced cross-sectional area, at
                                                                              16. The toy vehicle of claim 15, wherein said switch com-
which said fan duct joins said exit portion of said underbody
                                                                           prises a conductive ball confined within a closed container
venturi duct, and a section of larger cross-sectional area in
                                                                     15    fixed to said chassis, wherein electrical contacts in a circuit
which the fan is disposed.
                                                                           controlling operation of said fan motor are located on an
   6. The toy vehicle of claim 1, wherein said at least one                interior wall of said container so as to be electrically con-
wheel comprises a pair of drive wheels disposed substantially              nected by said ball when said chassis is in a first position with
opposed from one another on either side of said chassis, and               respect to the horizontal, and electrically isolated when said
driven differentially by separate motors responsive to signals       20    chassis is in a second position with respect to the horizontal.
from said receiver to steer said vehicle.                                     17. The toy vehicle of claim 1 wherein said chassis is
   7. The toy vehicle of claim 6, wherein a pair of casters are            generally elongated, two casters are located at opposite sides
provided on said chassis, substantially aligned along a line               of one end of the chassis, the underbody venturi duct extends
perpendicular to a line connecting said drive wheels on either             from either end toward a fan duct located in the center of the
side of said chassis.                                                25    chassis, and a single drive wheel is disposed on the longitu-
   8. The toy vehicle of claim 7, wherein said casters are                 dinal centerline of the chassis on the side of the fan duct
disposed such that only one of said casters and said pair of               opposite the end of the chassis on which the casters are
drive wheels can contact a flat surface at any time.                       located.
   9. The toy vehicle of claim 8, wherein said chassis is                     18. The toy vehicle of claim 17, further comprising flexible
generally elongated, with the casters located at either end of       30    skirts extending along the long sides of the chassis to provide
the chassis, and the underbody venturi duct extends from                   a partial seal between the undersurface of the chassis and the
either end toward a fan duct located in the center of the                  surface.
chassis, and further comprising flexible skirts extending                     19. The toy vehicle of claim 17, wherein said casters each
along the long sides of the chassis to provide a partial seal              comprise a roller mounted on an axle, the combination of said
between the undersurface of the chassis and the surface.             35    roller and said axles being journaled for free rotation about a
   10. The toy vehicle of claim 7, wherein said casters com-               first axis fixed with respect to a plate, said plate in turn being
prise a roller mounted on an axle, the combination of said                 journaled for free rotation about a second axis fixed with
roller and said axles being journaled for free rotation about a            respect to a frame, said first axis being perpendicular to the
first axis fixed with respect to a plate, said plate in turn being         plane of said second axis but offset with respect to said second
journaled for free rotation about a second axis fixed with           40    axis, said frame being adapted to be affixed to the chassis of
respect to a frame, said first axis being perpendicular to the             said vehicle, whereby when said roller is in contact with a
plane of said second axis but offset with respect to said second           surface and said vehicle is driven to move with respect to said
axis, said frame being adapted to be affixed to the chassis of             surface, said plate rotates so as to align said roller with the
said vehicle, whereby when said roller is in contact with a                direction of motion of said vehicle, wherein the degree of
surface and said vehicle is driven to move with respect to said      45    rotation of said plate of one of said casters is restricted to a
surface, said plate rotates so as to align said roller with the            predetermined angle of free rotation, whereby when said
direction of motion of said vehicle.                                       vehicle is driven in the direction of said casters, the vehicle is
                                                                           steered by the roller of said one of said casters.
   11. The toy vehicle of claim 6, wherein said pair of drive                 20. The toy vehicle of claim 1, wherein two fans are pro-
wheels disposed substantially opposed from one another on            s()   vided, disposed in fan ducts communicating with said under-
either side of said chassis are disposed substantially under the           body venturi duct, both fans being driven by motors to draw a
center of pressure from the downforce.                                     stream of air from an entry opening on the periphery of the
   12. The toy vehicle of claim 1, wherein said chassis is                 chassis of said vehicle, through said underbody venturi duct
generally elongated and comprises three pairs of drive                     and out through said fan ducts.
wheels, each pair of wheels including a wheel on either side         55       21. A battery powered, remotely-controlled toy vehicle
of said chassis, one pair of wheels being located at each end of           configured for operation on a substantially flat horizontal,
said chassis and the third pair being located centrally, all of            vertical, and ceiling-like surface, comprising;
the three drive wheels on either side of the chassis being                    a chassis having an undersurface and having flexible skirts
driven together, but differentially from the three drive wheels                   extending along long sides of said chassis;
on the opposite side of said chassis, and wherein the pairs of       60       at least one wheel mounted on said chassis and cooperating
wheels at the ends of the chassis are disposed with respect to                    therewith so as to support said chassis with respect to the
the chassis and the central pair of wheels such that only one of                  substantially flat surface against which said at least one
the end pairs of wheels and the central pair can touch a flat                     wheel bears, such that the undersurface of said chassis is
surface simultaneously.                                                           maintained at a predetermined distance from said sur-
   13. The toy vehicle of claim 12, wherein the end pairs of         65           face,
wheels are disposed with respect to the respective ends of the                a receiver responsive to a control signal from a remote
chassis such that they are proud thereof, whereby the end                         transmitter,
           Case 1:19-cv-09035 Document 1-2 Filed 09/27/19 Page 18 of 18


                                                    US 7,753,755 B2
                            13                                                                         14
a battery,                                                                   said transition portion of said underbody venturi duct
a first drive motor being supplied with current from said                    and the ambient air induces downforce urging said chas-
   battery responsive to signals provided from said                          sis toward said flat surface.
                                                                          22. The vehicle of claim 21, wherein said chassis is radially
   receiver,
                                                                  5    symmetric about said tan duct, such that said inlet opening
at least one of said at least one wheel being controllably             extends circumferentially around said chassis, wherein the
   driven by said first drive motor,                                   extended transition section of the undersurface in cross-sec-
a second fan drive motor, also being supplied with current             tion is inclined with respect to the flat surface, whereby said
   from a battery, and                                                 reduced area transition portion of the underbody venturi duct
                                                                  10   is conical in cross-section so that the cross-sectional area
a fan driven by said second motor, said fan being mounted
                                                                       thereof is substantially constant over its radial extent thereof,
   in a fan duct extending through said chassis and arranged
                                                                       so that the velocity of the air stream flowing therethrough is
   generally orthogonally with respect to said surface, so as
                                                                       substantially constant.
   to draw a stream of air from between said undersurface                 23. The vehicle of claim 21, wherein said chassis is elon-
   of said chassis and said surface,                              15   gated, being symmetric about a transverse axis on which the
wherein said undersurface of said chassis is shaped so that            fan duct is disposed, and having opposed ends at which inlet
   when said vehicle is placed on a surface with said at least         openings for symmetric underbody venturi ducts are formed,
   one wheel in contact with said surface, said undersurface           and wherein said extended transition section of the undersur-
   and said surface together define an underbody venturi               face in cross-section is parallel with respect to the flat surface,
   duct extending from at least one inlet opening at the          20   so that the cross-sectional areas of the transition portions of
   periphery of said undersurface, the undersurface in                 the underbody venturi ducts thus defined are constant.
   cross-section defining an entry section, an extended                   24. The vehicle of claim 21, wherein said at least one wheel
   transition section, and an exit section, whereby the                comprises a pair of drive wheels disposed substantially
   cross-sectional area of said underbody venturi duct var-            opposed from one another on either side of said chassis sub-
   ies smoothly from an inlet opening to a reduced area           25   stantially under the center of pressure from the downforce,
   extended transition section, and thence to an exit section          and driven differentially by separate motors responsive to
   in communication with said fan duct, whereby differen-              signals from said receiver to steer said vehicle.
   tial pressure between said stream of air flowing in at least                                *   *   *    *   *
